DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 1-37, 39-40, 51 and 61 are cancelled.
Claim 63 is new.
Claims 38, 41-50, 52-60, 62 and 63 are pending and examined herein.

Applicant’s Response
Applicant's response, filed 17 March 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. A signed copy of the IDS is included with this Office Action.
The Information Disclosure Statements filed 9 June 2014 and 11 June 2014 were previously considered. However, upon further review the following deficiencies were noted:
1) Citation number 120 lacks a page number.
2) The page numbers in citation numbers 121-126, 128-132 and 134 lack a hyphen between the first and the last page of the reference.


Claim Interpretation
	The following recitations in the claims are not considered as limiting the scope of the apparatuses and systems recited in the claims:
“.....to subtract, reduce or eliminate optical scatter associated with the identified footstep-related skin vibrations from the signals produced by the at least one optical detector based on the subject body motion information from the motion sensor” in claim 38, lines 16-19; claim 49, lines 22-25 and claim 63, lines 17-20. This recitation is an intended outcome of the “process the pulse rate data” performed by the processor. 
“.....to alert the subject if the subject is meeting one or more physiological targets or exceeding one or more safe physiological limits..” in claim 49, lines 27-28. This recitation in as intended use of the “feedback” provided by the communication and entertaining module.
“......to remove body motion artifacts form the pulse rate data in real time through dynamic feedback from the motion sensor...” in claim 58, lines 10-11. This recitation is an indented outcome of the “process the pulse rate data” performed by the processor. 
“.......to determine a stress level of the subject and identify and identify a source of stress that is associated with the environmental information in the vicinity of the subject” claim 58, lines 13-14. This recitation is an indented outcome of the “analyze pulse rate data in context with the body motion information and the environmental information” performed by the processor. 
The recitation of “wherein the footstep-related skin vibrations are associated with a footstep rate of the subject that is within a range of human pulse rates” in claim 62 is directed to an attribute of 

Specification
In the following, all references to the Specification refer to the originally filed Specification.
The disclosure is objected to because of the following informalities:
At page 14, line 12, the term “pulse-rate” should be replaced with the term “pulse rate” without a hyphen, since this is the term used in the rest of the Specification and the claims. 
The use of the term “Zigbee”, which is a trade name or a mark used in commerce, has been noted in this application. See page 2, line 25; page 15, line 10; page 28, line 34 and page 34, line 24.The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 38, 49, 54 and 60 are objected to because of the following informalities:  
In claim 38, lines 17-18 the phrase “signals produced by the at least one optical detector...” should be amended to recite: “ signals outputted 
In claim 38, lines 18-19  “obtained by” should be inserted before “the motion sensor”  and the term “from” should be deleted to read: “the subject motion information obtained by Appropriate correction is required.
In claim 49,  line 36 the phrase “....the pulse rate data of the PPG sensor module...” should be amended to recite “.....the pulse rate data obtained by 
In claim 54, the term “of” should be replaced with “between” to read: “to provide a graphical comparison between 
In claim 60,  “to” should be inserted at line 3, before “identify a source of stress” to read as follows: “to identify a source of stress”.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 41-50, 52-60, 62 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection based on further consideration of the claims and the amendments herein.
Claim 38, lines 16-19; claim 49, lines 22-26 and claim 63, lines 17-20 recite that the processor is configured to: “.....process the pulse rate data to subtract, reduce or eliminate optical scatter associated with the identified footstep-related skin vibrations from the signals produced by the at least one optical detector based on the subject body motion information from the motion sensor”.
The PPG sensor module is recited as comprising an optical detector configured to output signals responsive to emitted optical energy. The claims then recite that the PPG sensor module is configured to obtain pulse rate data from the subject. See claim 38, lines 3-6; claim 49, lines 4-7 and claim 63, lines 5-8.
Since there is no recitation in the claims that the signals outputted by the optical detector are related to or, associated with the pulse rate data obtained by the PPG sensor module, the recitation that the pulse rate data is processed to subtract optical scatter associated with skin-vibration from the signals produced by the optical detector is unclear as to whether the optical scatter is being removed from the pulse rate data or, from the signals outputted by the optical detector.
The Specification at page 36, lines 10-20 describes:
“As a specific example, when measuring pulse rate in a subject via photoplethysmography while the subject is walking, optical scatter associated with footstep-related skin vibrations may be misinterpreted as coming from a pulse. This problem can be especially difficult where footstep rates are on the order of normal human pulse rates. By measuring body motion in real-time via one or more accelerometers inside the wearable monitor 21 (10), sampled pulse rate data can be processed to subtract, reduce, or eliminate signals associated with footsteps”.

If the Applicant’s intention is to set forth that the optical scatter is removed from the pulse rate data obtained from the PPG sensor, the claim should be amended accordingly. Clarification is requested.
Claim 38, lines 29-31 recites: “.....wherein the at least one processor is configured to process physiological signals from the plurality of physiological sensors, and focus signal processing resources on a first physiological sensor of the plurality of physiological sensors based on the user preference”.
Firstly , there is lack of antecedent basis in the claim for “physiological signals from the plurality of physiological sensors”. Claim 38, line 8 only recites “a plurality of physiological sensors”. There is no recitation that said sensors acquire physiological signals and that said signals are transmitted or provided to the processor for processing. The lack of antecedent basis renders the claim indefinite as to what is the source of the signals processed by the processor. The Examiner suggests amending the claim to recite that the physiological sensors are configured to acquire or obtain physiological signals and that said signals are transmitted or provided to the processor. Secondly, the recitation that the processor is configured to focus signal processing resources on a first physiological sensor of the plurality of physiological sensors is unclear as to what aspect of a sensor are the resources being focused on. A sensor is a physical device which cannot be “processed” nor can processing resources be focused on a sensor. Processing resources may be focused on a particular aspect of a signal sensed or acquired by a sensor.  The Applicant’s Specification at page 34, lines 15-20 describes:
“In some embodiments, at least one algorithm is configured to focus
processing resources on the extraction of physiological and/or environmental
information from the various environmental and/or physiological sensors”.

If the Applicant’s intention is to set forth that the claim requires focusing processing resources on the signals acquired by the sensors in order to extract physiological and/or environmental information the Examiner suggests amending the claim accordingly.
In claim 49, lines 23-24 there is lack of antecedent basis in the claim for “the signals produced by the PPG sensor module...” as there is no recitation in the claim that the PPG sensor module produces signals. Claim 49, lines 5-6 recites “...at least one optical detector configured to output signals responsive to the emitted optical energy...” and lines 6-7 recites “..... wherein the PPG sensor module is configured to obtain pulse rate data from the subject”. The lack of antecedent basis renders the claim indefinite as to whether it is the signals outputted by the optical detector or the pulse rate data 
Claim 58, lines 12-16 recites: “.....analyze the pulse rate data in context with the subject body motion information and the environmental information to determine a stress level of the subject;
identify, based on the analysis, a source of stress that is associated with the environmental information in the vicinity of the subject...”
Since there is no positive active step of determining “stress” the claim is unclear for what aspect is a source being identified. The claim only recites that the motion information and the environmental information is analyzed to identify a stress level. The recited analysis does not identify that “stress” is present or occurring. 
The Specification at page 5, lines 23-27 recites:
The collected information may undergo virtually any type of analysis. In some embodiments, the received information may be analyzed to identify and/or predict the aging rate of the subjects, to identify and/or predict environmental changes in the vicinity of the subjects, and to identify and/or predict psychological and/or physiological stress for the subjects.

Applicant’s Specification at page 8, lines 28-35 describes:
The processor determines a stress level of the first person using the collected physiological and/or environmental information, and transmits and/or displays the stress level to the first person. In some embodiments, the processor receives physiological and/or environmental information from the monitoring device via a communication device (e.g., PDA, cell phone, laptop computer, etc.) associated with the monitoring device. The processor may be configured to analyze the information and identify a source of stress.

The Examiner suggests amending the claim to recite a positive active step of determining stress,  prior to reciting that a source of stress is identified. 
Clarification is requested.
Claims 41-48, 50, 52-57, 60 and 62 are rejected for depending on a rejected base claim.
35 USC 112 Second Paragraph Rejection-Response to Arguments
Applicant’s arguments filed on 17 March 2021 has been considered. A new grounds of rejection based on further consideration of the claims and as necessitated by the claim amendments herein has been set forth.

35 USC 103 Rejection-Response to Arguments
Applicant’s arguments filed on 17 March 2021 has been considered but are moot. 
(A) Independent claim 38 is free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of wearable apparatuses for physiological and contextual monitoring does not fairly teach or suggest a device configured to be worn on the wrist of a subject comprising a plurality of physiological sensors and a processor, wherein said processor is configured to focus signal processing resources based on a user preference. The closes related prior art to Stivoric teaches a wearable device comprising a plurality of physiological sensors and a processor. Stivoric, however, does not teach that the processor is configured, based on a user preference, to focus processing. Rather, in Stivoric, the processor analyzes and summarizes the data from all sensors in order to arrive at a physiological state.
(B) Independent claim 49 is free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of systems for physiological and environmental monitoring does not fairly teach or suggest a system comprising a device configured to be worn on the wrist of a subject, said device comprising a pulse rate data sensor, an environmental sensor, a motion sensor and a processor, wherein said processor is configured to prioritize signal processing resources on on processing the pulse rate data over processing the environmental information generated from the environmental sensor based on a user preference, wherein said user preference is downloaded to the device from a remote location. The closes related prior art to Stivoric teaches a system comprising a wearable device and a remotely located device, the wearable device comprising a pulse rate data sensor, an environmental sensor, a based on a user preference, to prioritize the processing of pulse rate data over the processing of environmental information. Rather, in Stivoric, the processor analyzes and summarizes the data from all sensors in order to arrive at a physiological state and a contextual state.
(C) Independent claim 58 is free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of wrist-worn apparatuses for physiological and environmental monitoring does not fairly teach or suggest a wrist-worn apparatus comprising a processor configured to identify a geographic location of a source of stress based on a time-dependent analysis of the pulse rate date, a location of a wearable apparatus and the environmental information in the vicinity of the person wearing the apparatus. The closest related prior art to Stivoric teaches a wearable apparatus configured to monitor physiological and environmental information, said apparatus comprising a location sensing device for detecting the geographic location of device. Stivoric, however, does not teach that the processor is configured to identify the geographic location of a source of stress based on a time-dependent analysis of pulse rate data, the location of the device and the environmental information in the vicinity of the subject wearing the device.
(D) Independent claim 63 is free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of wearable apparatuses for physiological and environmental monitoring does not fairly teach or suggest a wearable apparatus configured to store pulse rate in a remote database wherein the remote database is configured to identify  data corrupted by motion artifacts in the stored pulse rate data  and extract physiological and/or environmental information from the corrupted data. The closest prior art to Stivoric teaches a wearable apparatus configured to transmit data to a central monitoring unit for subsequent processing and presentation. There is no teaching however, that the processing performed by the central monitoring unit includes the identification of corrupted data and the extraction of physiological and/or environmental information from the corrupted data. While the 

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/M.A/ Examiner, Art Unit 1631                                                                                                                                                                                          /Lori A. Clow/Primary Examiner, Art Unit 1631